318 S.W.3d 326 (2010)
Dawn M. (Meyr) CARAFENO, Respondent,
v.
Gerald L. MEYR, Appellant.
No. WD 71259.
Missouri Court of Appeals, Western District.
August 31, 2010.
Mark E. Rector, Esq., Lebanon, MO, for appellant.
Paul T. Graham, Esq., Jefferson City, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, P.J., and VICTOR C. HOWARD and ALOK AHUJA, JJ.


*327 ORDER
PER CURIAM:
Gerald L. Meyr appeals the trial court's judgment modifying a decree of dissolution. Meyr contends the trial court erred by reapportioning the parties' percentage shares of the minor children's non-covered medical, educational, and extraordinary expenses based on his ex-wife's motion requesting that the court redetermine his child support obligation. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).